Citation Nr: 9933183	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  94-20 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for radial nerve 
damage secondary to shell fragment wound, medial aspect, 
right upper arm, (minor) with retained foreign body, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for right knee 
sprain, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION


The veteran served on active duty from January 1970 to August 
1971.

This current appeal arose from a January 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to a TDIU.

In July 1994 the veteran provided testimony before a RO 
hearing officer, a transcript of which has been associated 
with the claims file.

On March 1, 1995, the veteran filed a claim of entitlement to 
increased evaluations for his service-connected medial nerve 
damage secondary to a shell fragment wound of the medial 
aspect of the right upper arm with retained foreign body, and 
for right knee sprain.

In August 1995 the RO denied entitlement to increased 
evaluations for residuals of a shell fragment wound of the 
right upper arm and right knee sprain.

The veteran provided testimony before a RO hearing officer in 
February 1996, a transcript of which has been associated with 
the claims file.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO for further development and adjudicative actions in 
April 1997.


In August 1998 the RO affirmed the 20 percent evaluation for 
medial nerve damage secondary to a shell fragment wound of 
the medial aspect of the right upper arm with retained 
foreign body, and granted an increased (compensable) 
evaluation of 10 percent for right knee sprain effective 
March 1, 1995.

In June 1999 the RO affirmed the determinations previously 
entered, and
denied entitlement to service connection for reflex 
sympathetic dystrophy of the right upper arm and for post-
traumatic stress disorder (PTSD).  A statement from the 
veteran's accredited representative in September 1999 may be 
construed as a notice of disagreement with the denial of 
service connection for PTSD.  The RO failed to issue a 
statement of the case (SOC).  Accordingly, in order to 
correct such procedural defect the issue of entitlement to 
service connection for PTSD is be addressed in the remand 
portion of the decision.  Manlincon v. West, 12 Vet. App. 238 
(1999). 


FINDINGS OF FACT

1.  Competent medical evidence shows that the shell fragment 
wound of the medial aspect, right upper arm, (minor) with 
retained foreign body is primarily manifested by secondary 
radial nerve damage more nearly approximating moderate 
incomplete paralysis of the minor radial nerve; the evidence 
lacks any associated muscle, bone or artery damage; residual 
scarring is well-healed, and nontender without interference 
with of function of an affected part.  

2.  Right knee sprain is manifested by subjective complaints 
but without associated objectively demonstrated moderate 
functional impairment including moderate instability; x-rays 
of the right knee are normal; Range of motion is from 0 to 
130 degrees; Current mild right knee symptoms have been 
attributed to intercurrent non-service connected 
chondromalacia.





3.  Service-connection has been granted radial nerve damage 
secondary to shell fragment wound, medial aspect, right upper 
arm, (minor) with retained foreign body, evaluated as 20 
percent disabling; and right knee sprain evaluated as 10 
percent disabling.  The combined schedular evaluation is 30 
percent.

4.  The veteran completed one year of college; has 
occupational experience as a self-employed master tile 
setter, and claims to have last worked on a full time in the 
mid 1980's.

5.  Service-connected disabilities, when evaluated in 
association with the veteran's educational attainment and 
occupational experience, are not of sufficient severity as to 
preclude his engaging in all types of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation greater than 20 
percent for radial nerve damage secondary to a shell fragment 
wound, medial aspect, right upper arm, (minor) with retained 
foreign body, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.124, 
Diagnostic Code 8514 (1999).

2.  The criteria for a disability evaluation greater than 10 
percent for right knee sprain have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (1999).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the time of his entrance examination for service, the 
veteran reported that he was left-handed.  Service medical 
records show that, in late October 1970, he sustained a 1-
centimeter fragment wound on the inner aspect of the right 
upper arm.  An X-ray report shows that a fragment in the 
right arm appeared to be 1 centimeter from the bone.  The 
wound was debrided.  About four days later, it was closed.  
About eight days later, a small fragment was removed under 
local anesthesia.  Service medical records show no further 
complaints or findings relative to the right arm wound, 
except for the separation examination report.  That report 
shows that he complained of minimal pain due to right arm 
shrapnel.

In October 1971 the RO granted service connection for a shell 
fragment wound of the right shoulder evaluated as 
noncompensable under Diagnostic Code 7805 for a residual 
scar.  Service-connection was granted for right knee strain 
evaluated as noncompensable.  

A July 1972 VA surgical examination report shows that the 
veteran complained of pain in his arm and shoulder.  A scar 
on the medial aspect of the right arm was noted to have 
moderate tenderness.  Pulses were good in the right arm.  A 
neurosurgical consultation was requested.

A September 1972 neurosurgical examination report shows the 
veteran complained of intermittent episodes of pain in the 
area, since he sustained the wound.  He also said that the 
scar was tender with radiation of pain into the ulnar surface 
of the forearm.  The examiner noted a well-healed scar with 
minimal tenderness.  A definite grating sensation was felt.  
There was no motor weakness or atrophy.  There was slight 
hypesthesia in the medial forearm, little and ring fingers.  
There was no Tinel's sign.  It was the impression that the 
veteran had a shrapnel wound with a retained fragment, 
probably rubbing the humerus, and a mild ulnar nerve deficit 
which was probably static.

In August 1973 the RO assigned a 10 percent rating for 
"shell fragment wound, right upper arm with retained 
fragments and ulna nerve deficit" under Diagnostic Code 
7804.

An August 1974 VA neurological examination report shows the 
veteran described recurrent numbness involving his right 
index and middle fingers.  Neurological examination disclosed 
a scar on the medial aspect of the right arm which measured 1 
centimeter by 1 1/2 centimeters.  The scar was not tender or 
adherent.  There was no limitation of motion and no muscle 
weakness or atrophy was found in the right upper extremity.  
No sensory deficit could be demonstrated.  Deep tendon 
reflexes were normal.  There were no pathological reflexes.  
The Romberg test was negative. It was further commented that 
there was no evidence of motor weakness, or positive 
neurological findings at that time.  The diagnosis was: 
Residual of shell fragment wound of the right arm, manifested 
by incomplete neuropathy involving the right median nerve, 
chronic, mild.  An X-ray study showed a small metallic 
density in the soft tissues close to the medial portion of 
the humerus, without evidence of bone involvement.

A July 1982 VA examination report shows the veteran worked as 
a tile setter, and he complained that his right arm injury 
interfered with his work.  He complained of pain down the 
ulnar surface of the right arm and told of a tremor after 
working a few hours.  This was said to require him to stop 
work after 2 or 3 hours.  Examination showed a scar from a 
shrapnel wound over the medial aspect of the upper arm in the 
mid-arm area.  It was nontender.  There was a slight bulging 
of the tissue, which was freely movable, and slightly 
darkened.  It was almost square, measuring 1.8 centimeters by 
1.5 centimeters.  Deep pressure over the area caused some 
radiation of pain into the ulnar surface of the right forearm 
and hypesthesia was present in the right medial forearm and 
right little finger.  There was a normal range of motion of 
the arm and fingers, with no motor weakness.  X-ray studies 
showed the presence of a 1-centimeter metallic fragment 
medial to the mid-portion of the right humerus.  The 
diagnosis was shrapnel wound, right upper arm, mid-area with 
retained fragment and sensory nerve deficit.

A VA clinical note, dated July 30, 1984, shows that the 
veteran complained of numbness on the radial side of the 
right hand.  He also reported having muscle spasms in the 
right arm for the previous 5 to 6 years.  Sensory examination 
disclosed numbness in the radial distribution of the right 
hand.  On motor examination, some weakness was noted in the 
right median distribution.  The diagnosis was mild peripheral 
nerve injury, right.

A clinical note dated in August 1984 shows that the veteran 
returned for follow-up examination after an electromyogram.  
The electromyogram and nerve conduction velocity studies were 
within normal limits.  Motor examination showed mild right 
extensor weakness with generalized weakness of the other 
right arm muscles.  Sensory examination showed a decreased 
response to pinprick in the right hand.  There was a possible 
decreased coordination of the right arm.  Deep tendon 
reflexes were two plus in the upper and lower extremities, 
bilaterally.  It was the impression that the veteran had an 
old right radial nerve injury which could be causing 
increased fatigability.  

Since a rating action by the RO in July 1985, the evaluation 
has been at 20 percent [effective July 30, 1984] for radial 
nerve damage secondary to shell fragment wound of the medial 
aspect of the right upper arm with retained foreign body 
under
Diagnostic Code 8514.

A September 1985 VA examination report shows the veteran 
complained of occasional tingling and numbness in his right 
arm and hand.  He also told of spasms of his hand and 
weakness of grip.  Examination showed mass, tone and motor 
responses to be normal.  Muscle strength testing results were 
5/5 for the triceps, 5/5 for the brachioradialis, 4/5 with 
some questionable evidence of give way for the extensor carpi 
radialis longus, 5/5 for the supinator, 5/5 for the extensor 
carpi ulnaris, 4 plus/5 for the extensor digitorum, 4 plus/5 
for the abductor pollicis longus, 4 plus/5 for the extensor 
pollicis longus, and 5/5 for the extensor pollicis brevis.  

Sensory examination was remarkable for diminished responses 
to pinprick in a patchy and nondermatomal distribution, 
throughout the entire right arm, up to the point of entry of 
the shrapnel, on the medial aspect of the belly of the biceps 
muscle.  There was also prominent numbness to pinprick over 
the radial distribution.  Stretch tendon reflexes were Grade 
II/IV over both biceps, triceps and brachial radialis.  It 
was the impression that the veteran had right radial nerve 
partial palsy secondary to the shrapnel injury.  Deficits 
were considered to be mild.

A September 1985 X-ray study shows that a small, 7-x 5-x2-
millimeter metallic foreign body was located in the soft 
tissues just medial and slightly anterior to the midright 
humerus.  There was no bony abnormality.

VA outpatient treatment reports, dated in January 1987, show 
that the appellant complained of intermittent numbness on the 
radial aspect of his right hand with an occasional inability 
to move his arm.  On examination of the motor system it was 
noted that the strength in the left arm was five out of five 
in all groups.  The muscle strength in his right arm was four 
out of five for the deltoid muscle, four out of five for the 
biceps muscle, four out of five for the brachial radialis, 
and three out of five strength for the wrist and three out of 
five strength for the handgrip.  There was no sensitivity on 
the medial aspect of the dorsal portion of the right hand.  
An electromyogram showed no abnormality.  The appellant did 
have periodic swelling, discoloration, pain, and resultant 
dysfunction.  These findings were consistent with reflex 
sympathetic dystrophy.  The impression was reflex sympathetic 
dystrophy.  

A March 1989 VA orthopedic examination report shows the 
veteran recounted a history of a shrapnel wound to the right 
arm in the early 1970s while in the service.  From that, in 
the upper right arm, he had apparently in the past been told 
that he had reflex sympathetic dystrophy and radial nerve 
damage.  He was current working as a tile setter.  He 
complained of numbness and weakness in the right arm.

The second problem was right knee strain sustained in 1970 
while in the service.  He complained currently of giving 
away, swelling, and intermittent locking of the right knee.

On objective examination the right arm showed a shrapnel 
entry wound on the medial aspect approximately four inches 
below the armpit.  Range of motion in the elbow and wrist was 
normal.  Examination of the strength of the arm in all the 
distributions of the radial, median and ulnar nerve gave a 
very "functional examination", with intermittent giving 
away and what appeared to be faint muscular weakness.  There 
was no muscle atrophy in the arm.  Examination of the right 
knee showed a full range of motion.  There was no effusion.  
Mediolateral anterior and posterior stability was intact.

X-ray study of the right upper arm showed a small shrapnel 
fragment medially and proximally.  X-ray of the right knee 
was unremarkable.

Impression was status post shrapnel wound of the right arm, 
history of diagnosis of reflex sympathetic dystrophy and 
history of strain of the knee with no objective findings 
current.

The examiner's discussion noted that the veteran had been 
given the diagnosis of reflex sympathetic dystrophy and also 
radial nerve damage.  This was a neurological diagnosis and 
needed to be fully evaluated by a qualified neurologist.  His 
right knee currently on physical examination was normal, 
which was in contrast to his reported symptoms.

An April 1989 VA neurologic examination report shows that 
while in Vietnam the veteran was hit with shrapnel in his 
right arm.  In view of the scar which was present in his 
right arm, it appeared as if he were hit on the medial aspect 
of his arm.  At that time, he was seen by a doctor and was 
told that there would be metal in there because otherwise 
more damage would be incurred.  Since that time, he had had 
chronic pain and tenderness in his arm, forearm and hand.  He 
felt that his symptoms had progressed since that time.  He 
said that there were times when his whole arm would go to 
sleep, his arm would become hotter than his left arm and 
appear to be engorged with blood.  He also felt that his arm 
became heavy at those times.  

These episodes could happen at any time on a daily basis.  In 
the interim, however, he also felt that he had had difficulty 
with the control of his right hand and with holding things in 
his right hand.  Prior to the onset of this injury, he used 
to work setting ceramic tiles.  His being left-handed 
severely interfered with his occupation because he said that 
he was clumsy with his right hand and often would drop things 
or break things.  He had been evaluated at the neurology 
clinic at the VA Hospital in Houston and found to have reflex 
sympathetic dystrophy.  It was noted that an electromyography 
(EMG) in December 1986 did not show any evidence supportive 
of a radial neuropathy.  He otherwise had been neurologically 
well.  He was on no medications.

On objective examination motor testing was normal in his left 
upper extremity and both lower extremities.  In his right 
upper extremity he had 4/5 power in deltoid, 5/5 in biceps, 
4/5 in triceps 4+/5 in finger flexors, and 3+/5 in finger 
extensors and wrist extensors.  Sensory testing was intact in 
his left upper extremity and both lower extremities.  In his 
right upper extremity, there did not appear to be any 
radicular involvement.  

On testing his right hand, he had impaired appreciation of 
pain in the radial distribution of the dorsum of his hand, 
but also had impaired appreciation of pain in his medial 
fingers on the palmar aspects of his hand.  He also had 
patchy sensory loss in his right forearm, which did not 
correspond to a dermatome or nerve distribution.  Deep tendon 
reflexes were 2+.  Gait testing was normal.  During the time 
of evaluation, he did not have evidence of his symptoms, but 
he said that in the past, during one neurological evaluation, 
his right upper extremity became suffused with change in 
temperature and heaviness and weakness, and he was told that 
he had reflex sympathetic dystrophy at that time. 

The examiner's impression noted that veteran was a left-
handed individual who in 1970 sustained an injury to his 
right arm and since that time had had difficulty with using 
that arm.  This particularly interfered with his occupation, 
which was setting ceramic tiles.  

On neurological evaluation he had weakness in his right arm, 
which was more marked in the radial supplied muscles.  
However, he also had weakness in other muscles, for example, 
deltoid and finger flexors, which were not radial muscles.  
His sensory distribution was not really specific for a 
neuropathy, a radicular problem or a particular nerve 
distribution.  The neurologist felt the veteran should have 
repeat EMG testing and nerve conduction velocities (NCV) 
performed in his right upper extremity, as he felt that the 
veteran was very disabled by his neurological condition. 

A March 1989 X-ray report of the right knee shows that the 
bony structures were unremarkable.  There was no fracture or 
dislocation seen in the right knee.  An X-ray of the right 
upper arm showed the bony structures were unremarkable.  
There was no fracture or dislocation seen in the right upper 
am.  However, a small metallic foreign body measuring about 
1.4 cm in diameter was seen in the soft tissue adjacent to 
the middle portion of the right humerus in keeping with 
secondary change from the shell wound. 

In an application for TDIU filed in May 1993 the veteran 
noted completing one year of college.  He noted last working 
on a full time basis in 1985.  He noted working as a self 
employed tile setter.  

In July 1994 the veteran attended a hearing before a hearing 
officer at the RO regarding his TDIU claim.  A copy of the 
hearing transcript is on file.  He noted that prior to 
service he worked in bakeries including baking bread and 
pastries as well as displaying baked goods.  He also racked 
the baked products which he described as medium type labor.  
He noted after service he again worked at the bakery for a 
while and then for a light company working on underground 
wires.  He noted it was heavy type manual labor and did not 
stay long because of his right arm.  He then became a tile 
setter in 1973.  He apprenticed with his stepfather.  Later 
he became a master tile setter.  In 1984 his workmanship 
deteriorated due to his right arm problems so he was unable 
to work for commercial companies and therefore worked private 
jobs.  He noted that presently he was unable to do that type 
of work. 

A June 1995 VA orthopedic examination report shows the 
veteran had been an unemployed tile setter and a preacher, 
and was apparently injured in Vietnam in 1970, with a 
shrapnel fragment traveling into the right upper arm, and 
apparently striking the humerus in the middle one-third, and 
simply lodging in the tissues there.  He had some weakness of 
the right arm, and had had episodes of numbness, tingling and 
sweating of the right arm since that time.  

He had also had some weakness of dorsiflexion of his right 
wrist.  The wound was cleaned, and allowed to heal, and he 
was advised not to try to bring that fragment out.  At the 
same time, the veteran had been noticing generalized weakness 
in the right arm and weakness in grip.  During that time, he 
also had an episode where he sprained the right knee.  He was 
rappelling down a cliff, and apparently twisted and pulled 
his ligaments.  This had healed without any particular 
difficulties.

The veteran had been treated at the VA Medical Center, 
Outpatient Clinic, and had had various diagnoses.  One was 
right radial nerve palsy, mild, and another diagnosis was 
reflex sympathetic dystrophy, right arm.

The veteran apparently healed the sprain of the right knee, 
and this had caused him no difficulty.  On objective 
examination he was described as a well-developed and well-
nourished individual.  On examination of the right arm he was 
seen to have a 2.5 x 2.5 cm shrapnel fragment wound; this was 
on the medial aspect of the middle one-third of the right 
arm.  The scar was approximately 2.5 x 2.5 cm in size, and 
was healed, non-tender and mobile.  

X-rays of the right humerus showed the imbedded fragment 
which was just posterior and medial to the humerus, and was 
in a placement area approximately in the middle one-third.  
The veteran had his wound cleansed and dressed, and the wound 
healed uneventfully.  The sprain of his knee healed 
uneventfully.  He had had no locking, grabbing or swelling.  
On checking the function of the right radial nerve, he had a 
4+ extension at the right wrist compared to 5+ on the left.  

There was no sensory deficit in the area of the dorsal 
cutaneous branch of the radial nerve which had good 
sensation.  The pulses were normal in the upper extremities.  
The veteran was not having an episode of reflex dystrophy; 
so, the sweating and pale skin were not present.  It was seen 
that the veteran could dorsiflex at the wrist with 3+ on the 
right compared to 5+ on the left.  He could dorsiflex 50 
degrees on the right wrist compared to 60 degrees on the 
left.  

Flexion was normal both at 25 degrees.  He had a full range 
of motion of the right elbow, 0 degrees extension, and 130 
degrees flexion, which was identical to that on the left 
elbow.  On X-ray of the right upper arm there was no evidence 
of osteomyelitis or any other infection affecting the bones.  
Circumference of the arms was equal at 34 cm, and 
circumference of the forearms was equal at 30 cm.  On 
checking the right knee, the ligaments were intact.  There 
were no loose bodies present.

Diagnoses were shrapnel fragment wound, right arm, with mild 
fibrosis around it,  nerve root adhesion between the radial 
nerve and surrounding tissues.  There was mild disability of 
the right arm mechanically.  Also noted was reflex 
sympathetic dystrophy secondary to shrapnel wound of the 
right arm and sprain of the right knee, recovered. 

An addendum revealed that the veteran did not demonstrate any 
aspects of his reflex sympathetic dystrophy at the time of 
examination; however, in examining VA records from 1987, it 
was seen that he was felt by the Neurology Department to have 
reflex sympathetic dystrophy.  The examiner similarly 
believed that this was the case.  It was noted that there 
also was a very small amount of direct trauma to the right 
radial nerve, including the dorsiflexors of the right wrist.

The veteran's vocational rehabilitation and counseling folder 
contains information showing he was found eligible for 
Chapter 31 training counseling.  He was interested in 
becoming a minister.  In November 1995, action on his claim 
was suspended because he declined to complete the vocational 
counseling and evaluation.  

In February 1996 the veteran attended a hearing before a 
hearing officer at the RO regarding issues of entitlement to 
an increased evaluation for right arm and right knee 
disabilities.  A copy of the hearing transcript is on file.  
He noted his right arm was constantly painful and numb with 
needles and pins and muscle spasms in the hand.  He noted 
that his right hand locked and prevented him from turning a 
cup or fork.  He noted his right knee was manifested by 
swelling, locking and giving-way.  

An August 1997 VA orthopedic examination report shows the 
examiner noted reviewing the veterans' claims file.  It was 
noted that he was presently a tile contractor.  At this time 
he noted that he continued to have some aching in the 
anterior portion of his right knee, especially with prolonged 
sitting and walking up stairs.  He complained of his right 
arm, saying that he continued to have heat and cold 
intolerance as well as numbness in the dorsal aspect of his 
right hand.  He had previously been seen by Neurology, and 
diagnosed with reflex sympathetic dystrophy of the right 
upper extremity.  He noted that he was currently being seen 
by the Physical Medicine and Rehabilitation Service as well 
as the Neurology Service for treatment of this problem.

X-rays showed a showed metallic object in the medial aspect 
of the middle one-third of the upper arm in the soft tissues, 
medial aspect of the arm.  There was no fracture that can be 
appreciated in the humerus.

X-rays of the knee showed no fracture, dislocation or 
subluxation, and the joint spaces were well maintained.  The 
patella was tracking, and the trochlear groove was normal.

On examination the veteran's hand and right wrist 
demonstrated dorsiflexion to 50 degrees compared to 60 
degrees in the left hand; bilateral hand flexion was 25 
degrees.  Examination of the upper extremity showed that he 
had a 2 cm diameter scar in the medial aspect of his mid one-
third upper arm.  It was completely healed at that time and 
granulated.  


Further examination of the right upper extremity showed good 
radial pulses.  The skin appeared to be warm as compared with 
the left side.  X-ray of the right humerus revealed no bone 
or joint space abnormality was present.  Impression was 
normal metallic fragment in soft tissues near the middle of 
humerus.

Right knee range of motion was from 0 to 130 degrees.  He was 
non-tender to palpation around the patella.  He had normal 
tracking of the patella.  Skin was intact.  Patellar tendon 
was non-tender as was the quadriceps tendon.  Anterior and 
posterior drawer, McMurray's, and Lachman's tests were all 
negative as was pivot test.  He did not have effusion.  He 
did have crepitation to the patellofemoral joint.  An X-ray 
of the right knee revealed no bone or joint space abnormality 
was present.  Impression was normal right knee.

Impression was that the veteran had been previously diagnosed 
and seen for reflex sympathetic dystrophy of the right upper 
extremity.  It appeared that the veteran continued to have 
some mild symptoms associated with this.  He also had some 
decreased sensation in the dorsal sensory branch of the right 
radial nerve in his right hand, secondary to the piece of 
shrapnel.  It appeared that his symptoms were mild to 
moderate in severity, depending on his condition from day to 
day.  Also noted was chondromalacia patella of the right knee 
which gave the veteran anterior pain.  At this time his 
symptoms were mildly symptomatic.  

An August 1997 general medical examination report shows the 
veteran had a high school education.  He worked for the light 
company for 1-2 years.  He was self employed doing tile work 
from 1973-1980.  He worked for 4-5 years for a tile company 
until 1987.  After that, he only did odd jobs.  This was also 
his present occupation.  He had been married to his second 
wife for 24 years.  He had one daughter from the first 
marriage and three children from the second marriage.  
According to the veteran's medical records, he was 
hospitalized from December 8, 1975 to January 7, 1976 for 
pulmonary histoplasmosis confirmed by a lung biopsy.

In October 1970 he suffered shrapnel fragment wounds to the 
right upper arm.  He said that the fragment was lodged in the 
humerus.  He was found to have an injury to the radial nerve.  
The veteran had been followed up in the Neurology Clinic with 
his last appointment on April 14, 1997.  He was also seen in 
the Rehabilitation Services.  His last appointment was on 
April 11, 1996.  He did not keep follow-up appointments after 
that.  The neurological examinations are very thorough.  
There were several well written progress notes in the 
veteran's medical records.  He was diagnosed in April 1997 
with possible reflex sympathetic dystrophy/RSD.  The stellate 
block was offered to the veteran but he refused it, according 
to a note in his chart.

The last EMG report dated June 30, 1995 documented 
essentially normal EMG/limited study of right radial nerve.

The veteran was prescribed Amitriptyline for general anxiety.  
He stated he had never been treated for any mental problem in 
the past.

When the examiner asked the veteran how he felt, he said that 
his hand felt hot or cold.  It throbbed, tingled, hurt and 
sometimes the whole arm was numb.

On physical examination the veteran seemed anxious and bitter 
about the residuals of his injuries.  He felt that to some 
extent, it could have been corrected but "now it was too 
late."  The examiner tried to explain to him several aspects 
to see his injuries.  Eventually, it seemed to the examiner 
that the veteran calmed down and accepted the explanation.  
On evaluation of the extremities there was no peripheral 
edema.  Peripheral pulses were palpable and his gait was 
normal.  Mobility was not limited.  Gross neurological 
examination was nonfocal.  Basically it was a normal 
examination.  A scar related to the entry of the shrapnel 
fragment was located medially in the area of the right mid 
upper arm.  It was slightly hyperpigmented, smooth, oval, 
approximately l.5 x 1.3 cm in diameter.  There were no 
atrophies of the muscles of the arm or hand.  The remaining 
body systems evaluation were nonrevealing.

Diagnoses were injury to the right radial nerve at the level 
of the mid upper arm, due to shrapnel fragment wound.  It was 
noted that the veteran was left-hand dominant.  He said that 
he wrote with his left hand, but otherwise used both hands 
for work.

It was noted that at the time of scheduling this veteran for 
examination, the medical facility did not have a C-
file/remand.  It was noted that there was no detailed 
information.  Therefore, a neurological examination which was 
requested by the remand was not ordered.  It was indicated 
that if the rating board needed that examination for rating, 
to please send this claim back as soon as possible for an 
updated EMG and neurological evaluation.

An August 1997 VA psychiatric examination report shows the 
veteran had a psychiatric disorder which impaired his ability 
to maintain gainful employment.  Subsequently dated medical 
records primarily referred to treatment at the mental health 
clinic.  A November 1998 psychological evaluation report 
shows the veteran may be exaggerating his symptoms and 
problems.

The record shows that the veteran recently refused to undergo 
any requested pertinent additional VA examinations.  He 
requested that his claims be considered in light of the 
evidence of record.

Service-connection has been granted for radial nerve damage 
secondary to a shell fragment wound, medial aspect, right 
upper arm, (minor) with retained foreign body, evaluated as 
20 percent disabling;  and right knee sprain, evaluated as 10 
percent.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities. 

The provisions of 38 C.F.R. § 4.1 require that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  

The provisions of 38 C.F.R. § 4.2 require that medical 
reports be interpreted in light of the whole recorded history 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  These requirements 
for evaluation of the complete medical history of the 
claimant's condition are to protect the claimant against 
adverse decisions based on a single incomplete or inaccurate 
report and to enable the VA to make a precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Moreover, VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertion and issues raised in the record and to explain the 
reasons and bases for its conclusions.  However, it is 
important to note when increasing the level of a service-
connected disability at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. §§ 
4.2, 4.41 (1999).

The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  However, a little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40 (1999).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion and interference with sitting, 
standing and weight bearing are also related considerations.  
It is the intention of the VA Schedule for Rating 
Disabilities to recognize actually painful, unstable or mal-
aligned joints, due to healed injury, as at least minimally 
compensable.

The Board also notes that in DeLuca v. Brown, 2 Vet. App. 
202, 206 (1995) the Court held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) 
must also be considered, and that examination based upon the 
rating decision must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."

In every instance where the minimum rating evaluation 
requires residuals and the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required residuals are not shown.  38 
C.F.R. § 4.31 (1999).

The provisions of 38 C.F.R. § 4.14 preclude the use of 
manifestations not resulting from service- connected disease 
or injury in establishing the service-connected evaluation.  
38 C.F.R. § 4.14 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits of the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph, an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Complete paralysis of the musculospiral nerve (radial nerve) 
manifested by drop of the hand and fingers, wrist and fingers 
perpetually flexed, the thumb adducted falling within the 
line of the outer border of the index finger; inability to 
extend hand at wrist, extend proximal phalanges of fingers, 
extend thumb, or make lateral movement of wrist; supination 
of hand, extension and flexion of elbow weakened, the loss of 
synergic motion of extensors impairs the hand grip seriously; 
total paralysis of the triceps occurs only as the greatest 
rarity, will be rated as 70 percent disabling in the major 
extremity and as 60 percent disabling in the minor extremity. 

Incomplete paralysis will be rated as 50 percent disabling in 
the major extremity and as 40 percent disabling in the minor 
extremity where severe, as 30 percent disabling in the major 
extremity and as 20 percent disabling in the minor extremity 
where moderate, and as 20 percent disabling where mild, in 
either extremity. Lesions involving only "dissociation of 
extensor communis digitorum" and "paralysis below the 
extensor communis digitorum," will not exceed the moderate 
rating under this code.  38 C.F.R. Part 4, Code 8514 (1999).  
Neuritis (Code 8614) and neuralgia (code 8714) will be rated 
under the above criteria.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a, Note preceding Code 8510 (1999).

The regulations pertaining to muscle injuries recently were 
revised in June 1997.  62 Fed. Reg. 30235-30240 (1997).  
Where the law or regulations change while a case is pending, 
the version more favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

In Rhodan v. West, 12 Vet. App. 55 (1998), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board may not apply the new rating criteria prior to the 
effective date of the liberalizing legislation.

Prior to the revision, the regulations in effect provided 
that, in rating injuries of the musculoskeletal system, 
attention is first given to the deeper structures injured 
(bones, joints, and nerves).  "A through and through injury, 
with muscle damage, is at least a moderate injury for each 
group of muscles damaged."  Entitlement to a rating of 
severe grade, generally, is established when there is a 
history of compound comminuted fracture and definite muscle 
or tendon damage.  However, the regulations recognize that 
there are locations, as in the wrist or over the tibia, where 
muscle damage might be minimal or damage to tendons might be 
repaired by suture; in such cases, the requirements for a 
severe rating are not necessarily met. 38 C.F.R. § 4.72.

Muscle wounds specifically due to gunshot or other trauma are 
considered slight if the injury is a simple wound, without 
debridement, infection or effects of laceration, and where 
the objective findings include a minimum scar, slight, if any 
evidence of fascial defect or of atrophy or of impaired 
tonus, and no significant impairment of function and no 
retained metallic fragments.  Residuals are considered 
moderate if the wound is through and through, but with a 
relatively short track and an absence of residuals of 
debridement or prolonged infection.  In order to warrant a 
moderate rating, there should be consistent complaints of the 
cardinal symptoms of muscle wounds, particularly fatigue pain 
after use.  

Objective findings should include a relatively small scar 
with signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  38 C.F.R. § 
4.56(b).

In order to be characterized as moderately severe, a muscle 
injury should be through and through with debridement or 
prolonged infection or with sloughing off of soft parts and 
intermuscular cicatrization.  Service records should show 
hospitalization for a prolonged period in service for a wound 
of severe grade, and evidence of unemployability as a result 
of inability to keep up with work should be considered. 
Objective findings should include a relatively large 
entrance, and if present, exit scar, so situated as to 
indicate the track of a missile through important muscle 
groups, moderate muscle loss, and tests of strength producing 
positive evidence of marked or moderately severe loss.  A 
severe muscle injury involved a through and through or deep 
penetrating wound due to high velocity missiles, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  Objective 
findings are similar to the revised criteria as set forth 
below.  38 C.F.R. § 4.56(c).

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  62 
Fed. Reg. 30238 (codified at 38 C.F.R. § 4.56(a), (b)).

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
weakness, fatigue-pain, or impairment of coordination and 
uncertainty of movement.  

Objective findings of a slight disability include a minimal 
scar, no evidence of fascial defect, atrophy, or impaired 
tonus, and no impairment of function or retained metallic 
fragments.  Moderate disability of a muscle anticipates a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
consistent with a moderate disability would include 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use. 
Objective findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue. Id. (codified at 38 C.F.R. § 
4.56 (c), (d)).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of loss deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side.  
Tests of strength and endurance compared with sound side 
should demonstrate positive evidence of impairment.  

A severe injury of the muscle contemplates a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Service 
department record or other evidence show hospitalization for 
a prolonged period for treatment of wound.  

There is a record of consistent complaint of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
Id. (codified at 38 C.F.R. § 4.56 (d)).

The veteran's shell fragment wound, medial aspect, right 
upper arm, (minor) with retained foreign body may be rated by 
analogy to injury to Muscle Group V under Diagnostic Code 
5305.  Muscle Group V involves, flexor muscles of elbow, 
including the (1) biceps, the (2) brachialis and the (3) 
brachioradialis.  The function of Muscle Group V is to allow 
elbow supination (1) (the long head of the biceps is 
stabilizer of the shoulder joint); and flexion of the elbow 
(1, 2, 3).  For the minor extremity, a slight disability of 
Muscle Group V warrants a 0 percent evaluation, a moderate 
disability warrants a 10 percent evaluation, a moderately 
severe disability warrants a 20 percent evaluation, and a 
severe disability warrants a 30 percent evaluation. 38 C.F.R. 
§ 4.73, Diagnostic Code 5305.

The Rating Schedule provides that the range of motion of the 
elbow is from zero degrees, extension, to 145 degrees, 
flexion. 38 C.F.R. § 4.71, Plate I.  Full forearm pronation 
is from zero degrees to 80 degrees and full forearm 
supination is from zero degrees to 85 degrees. Id.  
Limitation of motion of the forearm is rated under Diagnostic 
Code 5206, limitation of flexion of the forearm, and 
Diagnostic Code 5207, limitation of extension of the forearm.  
Under the provisions of Diagnostic Code 5206, a 
noncompensable evaluation is warranted when flexion of the 
forearm (the minor upper extremity) is limited to 110 
degrees, a 10 percent evaluation is warranted when flexion is 
limited to 100 degrees.  A 20 percent evaluation is warranted 
when flexion is limited to 90 degrees or to 70 degrees.  A 30 
percent evaluation is warranted when flexion is limited to 55 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (1999).

Under the provisions of Diagnostic Code 5207, a 10 percent 
evaluation is warranted when extension of the forearm (the 
minor upper extremity) is limited to 45 degrees or 60 
degrees.  A 20 percent rating is assigned when extension is 
limited to 75 degrees or 90 degrees.  A 30 percent rating is 
assigned when extension is limited to 100 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5207.  Higher disability evaluations 
are assignable under Diagnostic Codes 5206 and 5207 for 
greater limitation of flexion or extension of the forearm.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5206 and 5207.

In general, 38 C.F.R. § 4.71, Plate I (1999), provides a 
standardized description of ankylosis and joint motion 
measurement.  The anatomical position is considered as 0 
degrees with two major exceptions which are not pertinent to 
this case.  Generally, wrist motion is considered within 
normal limits when plantar flexion is 80 degrees and 
dorsiflexion (extension) is to 70 degrees.  Ulnar wrist 
deviation to 45 degrees and radial deviation to 20 degrees is 
considered normal.

In rating wrist disability, when there is limitation of 
motion, and in the minor extremity there is either palmar 
flexion that is limited in line with forearm or dorsiflexion 
less than 15 degrees, a 10 percent rating is assignable under 
Diagnostic Code 5215.

When there is wrist ankylosis, in the minor extremity, and 
the ankylosis is favorable in 20 to 30 degrees dorsiflexion, 
a 20 percent rating is assignable.  When the ankylosis is in 
any other position except favorable, in the minor extremity, 
a 30 percent rating is assignable.  When the ankylosis is 
unfavorable, in any degree of palmar flexion or with ulnar or 
radial deviation, in the minor extremity, a 40 percent rating 
is assignable under Diagnostic Code 5214.

For scars that are superficial, poorly nourished, with 
repeated ulceration a 10 percent evaluation is provided under 
38 C.F.R. § 4.118, Diagnostic Code 7803.  For scars that are 
superficial, tender and painful on objective demonstration, a 
10 percent evaluation is provided under 38 C.F.R. 4.118, 
Diagnostic Code 7804.  

For other scars the basis of evaluation is rated on 
limitation of function of affected part in accordance with 38 
C.F.R. § 4.118, Diagnostic Code 7805.  

The provisions of 38 C.F.R. § 4.31 provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for the diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.

The appropriate diagnostic codes for rating the limitation of 
motion of the knee joint are Diagnostic Codes 5260 and 5261.  
Limitation of flexion of the knee to 60 degrees will result 
in the assignment of a zero percent rating.  Limitation of 
flexion of the knee to 45 degrees will result in the 
assignment of a 10 percent rating, limitation of flexion to 
30 degrees warrants a 20 percent evaluation and limitation of 
flexion to 15 degrees warrants a 30 percent evaluation, the 
highest schedular evaluation under this diagnostic code.  38 
C.F.R. § 4.71a, Code 5260 (1999).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 limitation of 
extension of the knee to 5 degrees will result in the 
assignment of a noncompensable evaluation.  Limitation of 
extension of the knee to 10 degrees will result in the 
assignment of a 10 percent evaluation.  Limitation of 
extension to 15 degrees warrants a 20 percent evaluation.  
Limitation of extension to 20 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5261.  Limitation of 
extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  Id.

Under Diagnostic Code 5257, 38 C.F.R. § 4.71(a), a 30 percent 
evaluation is warranted for severe impairment of the knee 
with recurrent subluxation or lateral instability; a 20 
percent evaluation is warranted for moderate knee impairment; 
slight knee impairment warrants a 10 percent evaluation.




The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).  Impairment 
associated with the veteran's service-connected disability 
may be rated separately unless it constitutes the same 
disability or the same manifestation.  Esteban, 6 Vet. App. 
261.  The critical element is that none of the symptomatology 
is duplicative or overlapping; the manifestations of the 
disabilities must be separate and distinct.  Esteban, 6 Vet. 
App. at 261, 262.

A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97, held that a claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, citing Esteban.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis or for 
those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (1999).

Diagnostic Code 5259 provides a single 10 percent rating for 
the symptomatic removal of semilunar cartilage.  38 C.F.R. § 
4.71a, Code 5259.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3 (1999).


Preliminary matters 

The Board notes that the veteran's claims for increased 
evaluations and TDIU are well-grounded based upon his 
assertions that his service-connected disabilities have 
increased in severity.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992). VA, therefore, has a duty to assist the veteran 
in the development of facts pertinent to his claims.  In this 
regard, the record shows that the Board remanded this case in 
April 1997 in order to obtain additional clarifying data.  
There is no indication that there are additional outstanding 
records which VA has not attempted to obtain.  Accordingly, 
no further assistance to the veteran is required to comply 
with the duty to assist him as mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

The Board notes that the veteran refused to report for 
pertinent VA examinations in connection with his claims.  In 
this regard the provisions of 38 C.F.R. § 3.655 provide that 
where entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination or reexamination, 
action shall be taken in accordance with paragraph (b) or (c) 
of this section.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. § 
3.655(a). 

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
will be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit previously 
denied or a claim for increase, the claim shall be denied. 38 
C.F.R. § 3.655(b).  

Accordingly the Board notes that in light of the veteran's 
refusal to undergo any additional pertinent examinations, 
remanding this case for additional comprehensive neurologic 
examination would serve no useful purpose. 


I.  Entitlement to an increased 
evaluation for radial nerve damage 
secondary to shell fragment wound, medial 
aspect, right upper arm, (minor) with 
retained foreign body, currently 
evaluated as 20 percent disabling.

Analysis

A comprehensive review of the evidence shows that the 
veteran's shell fragment wound, medial aspect, right upper 
arm, (minor) with retained foreign body is primarily 
manifested by radial nerve deficit characterized as mild on 
pertinent VA examinations over the postservice years since 
service separation.  X-rays have generally shown the presence 
of metallic fragment in the soft tissue area of the mid-
portion of the humerus but without bone involvement.  It was 
noted that the retained fragment was probably rubbing the 
humerus thereby causing nerve deficit.  

The Board notes that the veteran's peripheral nerve 
disability is rated under 38 C.F.R. 4.124a, Diagnostic Code 
8514 (1999).  

Importantly, the recent medical evidence including VA 
examinations and electrodiagnostic studies have essentially 
referred to radial nerve damage secondary to a shell fragment 
wound, medial aspect, right upper arm, (minor) with retained 
foreign body manifested by symptoms of numbness, weakness, 
sensory deprivation and slight decreased limitation of the 
wrist at dorsiflexion when compared to the left wrist 
productive of the no more than from mild to moderate 
neurologic deficit.  

Clearly, the examinations and diagnostic studies are without 
competent medical evidence demonstrating severe incomplete 
paralysis of the radial nerve of the minor upper extremity 
warranting the assignment of the next higher rating.  Rather, 
at best, the clinical evidence demonstrates manifestations of 
right radial nerve deficit more nearly approximating overall 
moderate incomplete paralysis thereby warranting the 
continuation of the 20 percent evaluation currently assigned.  



The Board notes that the symptoms and manifestations 
associated with non service-connected RSD noted in the record 
may not be considered when evaluating the degree of 
disability associated with service-connected radial nerve 
damage secondary to a shell fragment wound, medial aspect, 
right upper arm, (minor) with retained foreign body.  The 
Board has also considered the Diagnostic Codes based on 
limitation of motion of the minor elbow and wrist (also 
contemplated under Code 8514) but finds that the degree of 
disability required for a higher rating under such codes has 
not been shown.  

The Board also has considered the criteria for a separate 
rating based on residuals of injury to Muscle Group V under 
Diagnostic Code 5305; however, the record is essentially 
consistent with no more than objective findings of slight 
muscle injury assigned a noncompensable rating.  Clearly, the 
objective findings over the postservice years have for the 
most part identified the primary residual shell fragment 
wound disability of the right upper extremity as a nerve 
deficit noted in the paragraph above.  

Importantly, there is no competent evidence of moderate 
muscle injury manifested by a history consistent with a 
moderate disability including complaints of one or more of 
the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.

Additionally, the Board notes that the pertinent residual 
scarring is not shown to be other than well healed, non 
tender and without interference of an affected part, 
including limitation of function of an affected part and 
therefore, such scarring is appropriately evaluated as 
noncompensable.  





Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for the right upper 
extremity disability. Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


II.  Entitlement to an increased 
evaluation for right knee sprain, 
currently evaluated as 10 percent 
disabling.

Analysis

A comprehensive review of the pertinent evidence of record 
clearly shows that for many years since separation from 
active duty the veteran's service-connected right knee sprain 
has been essentially characterized as asymptomatic without 
evidence of limitation of motion, instability or other 
symptomatology demonstrated on objective examination.  The 
service-connected right knee sprain was essentially 
considered resolved.  

However, on recent VA orthopedic examination in 1997 knee 
range of motion was from 0 to 130 degrees, and other clinical 
findings were negative for any significant abnormality.  The 
examiner considered the veteran's symptoms to be mildly 
symptomatic.  The above clinical picture is consistent with 
the 10 percent evaluation currently assigned.

The Board notes that as arthritis of the right knee is not 
present, the veteran is not entitled to consideration of 
separate ratings in light of VA General Counsel opinion, 
VAOPGCPREC 23-97, which held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, citing Esteban.

Importantly, the Board notes that even without attempting to 
distinguish symptoms associated with service-connected right 
knee sprain and nonservice-connected chondromalacia patella, 
the overall right knee disability does not meet or more 
nearly approximate the criteria for a disability rating 
greater than 10 percent under the pertinent diagnostic Codes 
cited above.  That is, the overall record demonstrates right 
knee impairment that more nearly approximates slight 
disability under Diagnostic Code 5257 already contemplated by 
the currently assigned 10 percent evaluation.  Clearly, the 
record lacks competent medical evidence demonstrating 
moderate service-connected right knee impairment warranting a 
higher disability rating under Diagnostic Code 5257 or of 
limitation of motion warranting a higher rating under 
Diagnostic Codes 5250 and 5261. 

As the record lacks competent medical evidence of objectively 
demonstrated right knee strain that either meets or more 
nearly approximates the criteria for a rating greater than 10 
percent under the pertinent criteria cited above, the 
assignment of a higher evaluation is not warranted. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for the right knee 
disability. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Additional Matter

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance as to either 
the right upper or right lower extremity disability.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case, while the RO provided the criteria for 
assignment of an extraschedular evaluation, it did not 
actually discuss these criteria in light of the veteran's 
claims for increased evaluations.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  As to the disability picture presented in 
this case, the Board cannot conclude that the disability 
picture is so unusual or exceptional, with such related 
factors as frequent hospitalizations or marked interference 
with employment, as to preclude application of the regular 
schedular standards.  No basis has been presented on which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.


III.  Entitlement to TDIU.

Criteria

Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that the veteran meets the schedular 
requirements.  

If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  The existence of nonservice-connected disabilities 
will be disregarded if the above stated percentage 
requirements are met and the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled. Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combination of disability.  38 C.F.R. § 
4.15.

In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a total rating for compensation purposes 
based upon individual unemployability, if the rating did not 
entitle the veteran to a total disability under 38 C.F.R. § 
4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b).  Under § 4.16(b), the 
Board must determine whether the veteran, on an 
extraschedular basis, is unemployable by reason of his 
service-connected disability.

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).  An 
unemployability rating is based primarily upon average 
impairment of earning capacity.  38 C.F.R. § 4.15. Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15.

Entitlement to individual unemployability must be established 
solely on the basis of impairment from service-connected 
disabilities.  38 C.F.R. § 3.341(a).

Neither disability from nonservice-connected disabilities or 
due to advancing age may be considered.  38 C.F.R. §§ 
3.341(a), 4.19.

Under the provisions of 38 C.F.R. §§3.321, 3.340, 3.341, 
4.16, 4.19 and Part 4, a total rating for compensation may be 
assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  The veteran's work history 
and educational background are also given consideration.  The 
authorizing statutory provisions permit a combination of 
objective and subjective criteria.  Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).

The Board recognizes that an ability to work only a few hours 
a day or only sporadically is not substantially gainful 
employment.  Substantially gainful employment is "that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  
This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991). The ability to work sporadically or 
obtain marginal employment is not substantially gainful 
employment.  Moore v. Derwinski, 1 Vet. App. 356, 358

Notwithstanding, a grant of a total rating based on 
individual unemployability is dependent on a finding that the 
individual meeting the schedular requirements is unable to 
secure or follow substantially gainful employment as a result 
of service-connected disabilities.  Specific attention is 
afforded the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  
Determinations are made irrespective of the veteran's age, 
however.

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, and 4.16 (1999).

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussing whether 
the standard needed in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3 (1999).


Analysis

As an initial matter, the Board notes that the veteran's 
claim for entitlement to a TDIU is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a). See Proscelle v. Derwinski, 
2 Vet. App. 629, 631 (1992); see also Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the veteran's claim is not 
inherently implausible.  Furthermore, all relevant facts have 
been properly developed.  

Since there is no indication that there are additional 
pertinent available records which the RO has not attempted to 
obtain, no further assistance to the veteran is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  The duty to assist is not always a 
one-way street.  Woods v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If a veteran wishes help, he cannot passively wait 
for it.  Id.

The Board recognizes that the veteran's argument, as 
illustrated by the record, is that he is precluded from 
engaging in all forms of substantially gainful employment due 
to impairment primarily associated with his service-connected 
right arm (minor) and right knee disabilities.  It is argued 
that the current VA clinical records and examinations support 
entitlement to a TDIU due to service-connected disabilities.

In a pertinent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that a 
veteran who, in light of his or her individual circumstances, 
but without regard to age, is unable to secure or follow a 
substantial gainful occupation as a result of a service-
connected disability, shall be rated totally disabled, 
without regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
includes a subjective standard.  It was also determined that 
"unemployability" was synonymous with an inability to secure 
and follow a substantial gainful occupation.  VAOPGCPREC 95- 
91; 57 Fed. Reg. 2317 (1992).  

The Board is bound in its decision by the regulations, the 
Secretary's instructions and the precedent opinion of the 
chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 1991).

Service connection has been established for radial nerve 
damage secondary to a shell fragment wound, medial aspect, 
right upper arm, (minor) with retained foreign body 
evaluated, rated as 20 percent disabling; and for right knee 
strain evaluated as 10 percent disabling.   The combined 
schedular evaluation is 30 percent.  Because the appellant 
fails to meet the percentage requirements set forth in 38 
C.F.R. § 4.16(a) (1999), his claim merits consideration on an 
extraschedular basis in accordance with 38 C.F.R. § 4.16(b).

In determining whether the veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Thus, the Board may not consider the effects of the veteran's 
psychiatric disability any other nonservice-connected 
disabilities on his ability to function.

In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a TDIU, if the rating did not entitle the 
veteran to a total disability under 38 C.F.R. § 4.16(a), the 
rating board must also consider the applicability of 38 
C.F.R. § 4.16(b).  
Under § 4.16(b), the Board must determine whether the 
veteran, on an extraschedular basis, is unemployable by 
reason of his service-connected disabilities.

38 C.F.R. § 4.16(b) applies only where a claimant is unable 
to secure or follow a substantial gainful occupation by 
reason of service-connected disabilities.  As noted in Kellar 
v. Brown, 6 Vet. App. 156, 161 (1994), entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a 
total rating under § 4.16(b) are based on different factors, 
the evidence must show that the veteran is unable to secure 
or follow a substantially gainful occupation by reason of his 
service-connected disabilities.

In this case, based on the medical evidence cited above, the 
Board cannot find that the veteran's service-connected 
disabilities of the right upper extremity (minor) and right 
knee, evaluated as 30 percent disabling combined, cause him 
to be unable to secure and follow a substantially gainful 
occupation.  The Board recognizes that he completed one year 
of college; has occupational experience as a self-employed 
master tile setter and claims having last worked on a full 
time basis in the mid 1980's.

When the examination findings regarding the veteran's 
service-connected disabilities are considered in light of his 
various types of employment over the years, it becomes 
apparent that the evidence does not show that his service-
connected disabilities alone prevent him from securing a 
gainful occupation.  The Board may not overlook the fact that 
Chapter 31 Vocational Rehabilitation training was suspended 
for a ministerial program because he declined to complete the 
required evaluation.  In addition to service-connected 
disabilities, the record shows that the veteran has a 
significant nonservice-connected psychiatric disability which 
impacts upon his employability status.  

The effects on the veteran's employability of his nonservice-
connected disabilities and his age cannot be considered.  
Only the impact of the service-connected disabilities can be 
taken into consideration.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
versions of all pertinent regulations, whether or not they 
have been raised by the veteran.  However, there is no 
regulation that provides a basis upon which to assign a TDIU 
for the reasons discussed herein.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to a TDIU.  Gilbert v. Brown, 1 Vet. App. 49, 53 
(1990).


ORDER


Entitlement to an evaluation in excess of 20 percent for 
radial nerve damage secondary to shell fragment wound, medial 
aspect, right upper arm, (minor) with retained foreign body 
is denied.

Entitlement to an evaluation in excess of 10 percent for 
right knee sprain is denied.

Entitlement to a TDIU is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that when there has been an initial RO 
adjudication of a claim and an NOD has been filed as to its 
denial, thereby initiating the appellate process, the 
claimant is entitled to a SOC, and the RO's failure to issue 
an SOC is a procedural defect requiring remand.  Manlincon v. 
West, 12 Vet. App. 238 (1999). 

Additionally, the Board notes that the filing of an NOD is 
just the first step in the perfection of an appeal to the 
Board, which also requires, as set forth in 38 C.F.R. 
§ 20.200, a timely filed NOD in writing and, after a SOC has 
been furnished, a timely Substantive Appeal.  See also 38 
U.S.C.A. § 7105 (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran and his representative should be furnished an SOC 
regarding the issue of entitlement to service connection for 
PTSD.  They should be given the opportunity to respond 
thereto as well as instructed as to the requirement of filing 
a VA Form 9 (Appeal to Board of Veterans Appeals) if 
appellate review is desired.

Thereafter, irrespective of the veteran's filing a 
substantive appeal as to the denial of service connection for 
PTSD, the case should be returned to the Board after 
complying with all appellate procedures, if in order.  The 
purpose of this remand is to ensure due process of law.  The 
veteran need take no action until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







